Nunez and Kupferman, JJ.
(concurring). We concur with Judge Lupiano in his conclusion. If the decedent had withdrawn only one half of the money in the account, there could have been no objection. We cannot agree that withdrawal of the full amount voids the entire action.*
Because of the different views expressed, see Matter of Kleinberg v. Heller (45 A D 2d 514 [1st Dept.]), this area of the law requires de nova examination by the Court of Appeals or else legislative consideration.

For a full discussion of the situation regarding joint bank accounts between spouses see Law and the Family by Henry H. Foster, Jr. and Doris Jonas Freed, New York Law Journal, January 31, 1975, page 1, on “Marital Property and the Chancellor’s Foot: Joint Bank Accounts Between Spouses — Part 2.”